 182DECISIONSOF NATIONAL LABOR RELATIONS BOARDhaving further found that the Respondent interrogated two of its employees withrespect to their union membership,the Trial Examiner therefore finds that by suchconduct the Respondent crossed the boundary into the prohibited area of interference,restraint,and coercion in direct violation of the rights guaranteed in Section 7 of theAct, more particularly Section 8(a) (1) thereof.The Trial Examiner further finds that the Respondent has not engaged in any ofthe other unfair labor practices alleged in the complaint.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above,occurring in connectionwith the operations of Respondent described in section I, above, have a close, inti-mate, and substantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V.THE REMEDYHaving foundthat Respondent has engaged in certain unfair labor practices, theTrialExaminer recommends that it cease and desist therefrom,and take certainaffirmative action designed to effectuate the policiesof the Act.Upon thebasis of the foregoing findings of fact,and upon the entire record in thecase, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.Arts & CraftsDistributors,Inc.,CollegePark,Maryland,isengaged in com-merce within the meaningof the Act.2.WarehouseEmployeesUnion Local730, International Brotherhoodof Team-sters,Chauffeurs,Warehousemen and Helpersof America,isa labor organizationwithinthe meaning of Section2(5) of the Act.3.By interferingwith,restraining,and coercing its employees in the exercise ofthe rights guaranteed in Section7 of the Act, theRespondent has engaged in and isengaging in unfair labor practiceswithin themeaning ofSection 8(a) (1) of the Act.4.The aforesaid unfair laborpractices affect commercewithin themeaning ofSection2(6) and (7) of the Act.5.TheRespondent has not engaged in any alleged unfair labor practice not spe-cificallyfound herein.[Recommendations omitted from publication.]Abe Breitbart,Sal Cooper and Others d/b/a Venetian Manu-facturing Company, and Peptex, Inc., Starlight Trading, Inc.,& Pat Fashion,Inc.'andLocal 917, International Brotherhoodof Teamsters,Petitioner.Case No. 2-RC-11093. July 14, 1961DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Haywood E. Banks, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within themeaning ofthe Act.'The Employer's name appears as amended at the hearing.The partners own all thestock of Peptex, Inc, Pat Fashion,Inc, and have some interest in Starlight Trading,Inc, all of which maintain an address at 1370 Broadway,New York Peptex is engagedin the bookkeeping aspects of the various enterprises;Pat Fashion is engaged in mer-chandisingStarlight Trading is a separate operation,unrelated to the other enterprises ;no motion was made to delete its name from the petition.132 NLRB No. 13. VENETIAN MANUFACTURING COMPANY, ETC.1832.The labor organizations involved claim to represent employeesof the Employer.23.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act for the following reasons.The Petitioner seeks a unit of all floor girls, shippers, pickers, andpackers at the Employer's Brooklyn, New York, warehouse.TheEmployer and the Intervenor take the position that the appropriateunit is multiemployer in scope, comprising all the employer-membersof the National Women's Neckwear and Scarf Association, hereincalled the Association.Venetian Manufacturing Company, herein called Venetian, is apartnership and maintains a production plant which manufacturesladies' garments at 740 Broadway, New York.Approximately 4years before the filing of this petition, Venetian established a shippingand receiving operation at the Brooklyn warehouse, the subject of thepetition herein.This warehouse receives and then ships merchandisefrom the 740 Broadway plant, from contractors, and from Japan(received by Starlight Trading).Approximately one-third of themerchandise handled is from the 740 Broadway plant. The originalBrooklyn employees, who are unskilled, and the general managercame from the 740 Broadway plant when the Brooklyn warehousewas established.When the general manager at Brooklyn is short-handed, he obtains help from the 740 Broadway plant.Venetian has been a member of the Association for 8 to 10 years.The Association, comprising 105 employer-members, has been bargain-ing with Local 142, ILGWU, for the production plant employees for27 years.Venetian states that the Brooklyn employees were not, andhave never been, included in the agreements covering the productionemployees.The latest production agreement was executed on Oc-tober 11, 1960.On the same date, the Association and the ILGWU,local 142, executed an agreement, supplemental to the productionagreement, covering the categories of employees covered by the instantpetition.However, the effective date agreed upon was November 28,1960, 2 weeks after the filing of this petition.The supplemental agree-ment is not advanced as a bar.We agree with the Employer and the Intervenor that the unit soughtis inappropriate.The Brooklyn warehouse constitutes a part of theEmployer's total production and maintenance operations. In ouropinion, the employees at the Brooklyn warehouse, as sought by thePetitioner, comprise a miscellaneous grouping of unrepresented em-ployees lacking any internal homogeneity or cohesiveness.As such,the unit sought cannot stand alone as an appropriate unit.Moreover,2 Local 142,International Ladies' Garment Workers' Union, intervened on a contractualshowing of interest. 184DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Intervenor, which has represented the production workers on amultiemployer basis over a period of years, seeks to represent theexcluded classifications of employees on the same basis as the produc-tion workers-' ' Accordingly, as the unit sought does not constitute anappropriate unit, we shall dismiss the petition herein.[The Board dismissed the petition.]MEMBERS RODGERS and BROWN took no part in the consideration ofthe above Decision and Order.8 Cf.Peninsula Auto Dealers Association of the California Association of Employers,107 NLRB 56.Austin Concrete Works, Inc.andUnited Brotherhood of Car-penters & Joiners of America, AFL-CIO.Case No. 23-CA-10.91.July 1T, 1961DECISION AND ORDEROn March 24, 1961, Trial Examiner Arthur E. Reyman issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the Intermediate Reportattached hereto.Thereafter, the Respondent filed exceptions to theIntermediate Report.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel (Members Rodgers, Fanning, and Brown].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-'mediate Report, the Respondent's exceptions, and entire record in thiscase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner, with the following modifications.1.The Trial Examiner found that Winans was a supervisor andthat the Respondent was responsible for his conduct in interrogatingand threatening its employees.The record establishes that Winanswas employed by the Respondent on a per diem basis for the purposeof aiding in its campaign in opposition to the Union.Nowhere in therecord is it demonstrated that Winans was invested with supervisorystatus or that he held such a relationship to the Respondent's em-ployees.Consequently, we do not adopt the Trial Examiner's findingthat Winans was a supervisor, but we do hold that the Respondent, be-causeWinans was in fact an agent of the Respondent and was actingin that capacity, is responsible for Winans' conduct.132 NLRB No. 15.